DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2022 has been entered.
Response to Arguments
Applicant's arguments filed 1/5/2022 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues that Sirpal does not teach a “page image” (see page 13 of applicant’s arguments filed 1/5/2022).  Examiner respectfully disagrees with applicant’s argument.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a particular definition of page image) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claim does not have any particular definition of a page image recited.  Furthermore, paragraph [0040] of applicant’s specification filed 6/26/2020 states, “Page images represent documents, photos, computer graphics (CG), and various other contents”, without providing any specific definition to the contested term.  The USPTO standard for claim interpretation, unlike the courts which may construe applicant’s argument to limit the claim, is the broadest reasonable interpretation of the claim consistent with the specification.  Without any particular definition in the specification (which is at most a catch-all for computer graphic content) or the claim itself, the broadest interpretation of “page image” includes the images provided by Sirpal that present computer graphic images within portrait or landscape dimensions on the screens of the display device.  

   Applicant’s arguments, see pages 13-14 of applicant’s remarks filed 1/5/2022, with respect to the rejection(s) of claim(s) 1 under Sirpal alone have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sirpal in view of Cha.  

Allowable Subject Matter
Claims 11, 12, and 14 are allowed. The following is an examiner’s statement of reasons for allowance: The cited prior art does not disclose or render obvious the combination of elements recited in the claims as a whole.  
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sirpal et al. (US 2012/0214552 A1) in view of Cha et al. (US 9,785,232 B2).
Regarding claim 1, Sirpal discloses:
A display apparatus comprising: (Fig. 1A and Paras. 152 and 154 of Sirpal: multi-screen display 100)
A display changeable to a plurality of states (Par. 16 of Sirpal: display includes one or more screens used to display an output of a computer to a user; Fig. 3A and Par. 184: physical states of device) including a folded state in which the display is folded along a boundary between a first display area and a second display area and (Figs. 1A and 1B and Par. 157 of Sirpal: display device includes two screens 104 and 108 connected together at hinge such that when hinge is closed, screens are side-by-side, and hinge can be opened such that two screens positions are different relative positions to each other) 
the first display area and the second display area face in opposite directions (Figs. 1A and 1H-1J of Sirpal show display areas facing in opposite directions;) and 
an unfolded state in which the first display area and the second display area face in a same direction without the display being folded along the boundary; (Fig. 1B and 6C of Sirpal show display areas facing same direction without fold)
A processor that determines an orientation and a state of the display and controls displaying of a page image on the display according to the orientation and the state of the display, (Par. 18 of Sirpal: display orientation including portrait and landscape; Par. 20: user action as gesture includes changing device orientation; Par. 157: screens having different functionalities depending on relative positions of screens 104 and 108; Par. 161: position sensors determine device position, used to trigger displaying information on screens, and functionality based on orientations of device; Par. 172: processor implementing functions of device; Also Fig. 6C and Par. 239: device in unfolded state with display arranged horizontally and images PD1 and PD2 showing on each screen, or “dual portrait output”, presenting first and second windows each on display 110 and 114 – Fig. 6C)
The processor switching (Par. 157 of Sirpal: screens having different functionalities depending on relative positions of screens 104 and 108; Par. 161: position sensors determine device position, used to trigger displaying information on screens; Par. 172: processor implementing functions of device) between a first display state in which a first page image representing a first page is displayed across the first display area and the second display area while the display being in the unfolded state (Par. 189: open state where primary screen 104 and secondary screen 108 are generally on the same plane; Figs. 6I  and 6J show image displayed across screens in unfolded state, Par. 244: while the device 100 is in an open portrait state 320, the device 100 may be configured to present a single continuous image across both touch sensitive displays 110, 114, where it is possible to transition the device 100 from the Pmax configuration to any other output configuration depending on which state the device 100 is moved) and a second display state in which displayed on the first display area and a second page image representing a second page is displayed on the second display area while the display being in the folded state in response to a user changing the state of the display between the folded state and the unfolded state (Par. 161: position sensors determine device position, used to trigger displaying information on screens; Figs. 6G and 6H show image displayed on either side of display when folded; Paras. 185-186: closed state with primary screen 104 and secondary screen 108 back-to-back, where first display 110 can display a window different from the display 114 which also shows a display; Par. 239: “It should be appreciated that it may also be possible to transition the device 100 from the simultaneous display of configurations 604, 608 to any other configuration described herein depending upon which state the device 100 is moved.”)
Although Sirpal teaches a first display state in which a first page image representing a first page is displayed across the first display area and the second display area while the display being in the unfolded state, as well as a page image is displayed on the first display area and a second page image representing a second page is displayed on the second display area while the display being in the folded state in response to a user changing the state of the display between the folded state and the unfolded state, the first embodiment of Sirpal does not explicitly teach the same first page image displayed across the first display area and the second display area while the display being in the unfolded state being displayed on the first display area with a second page image representing a second page is displayed on the second display area in the folded state.
Cha, however, discloses: 
Switching between a first display state in which a first page image representing a first page is displayed across the first display area and the second display area while the display being in the unfolded state (Fig. 10A of Cha shows flower page 1012 across both sides of the display in an unfolded state; Col. 18, lines; Col. 18, lines 50-53: execution screen 1012 of the image viewer; Alternatively image 1011) and a second display state in which the first page image is displayed on the first display area and a second page image representing a second page is displayed on the second display area while the display being in the folded state in response to a user changing the state of the display between the folded state and the unfolded state (Fig. 10C of Cha shows flower page 1012 displayed in first display area on the right side, while a second page, calendar page, is displayed in second display area after screen is folded at dashed line; Col. 19, lines 4-10: when the display unit is folded in half, a first element can be displayed on one surface of the folded display unit and a second element can be displayed on the other surface; Alternatively image 1011)
Both Sirpal and Cha are directed to electronic control of foldable displays.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, and with a reasonable expectation of success, to modify the display device for orientating display screens based on the orientation and state of a foldable display device as provided by Sirpal, with the technique for adjusting the images displayed between display areas as provided by Cha, using known electronic interfacing and programming techniques.  The modification merely applies a known technique for rearranging displayed images on a foldable display device to a known foldable display device ready for improvement to yield predictable results of rearranging images between folded display areas.  Furthermore, the modification results in an improved display of data by ensuring better use of the multiple display areas on 
Regarding claim 9, Sirpal discloses:
A non-transitory computer-readable storage medium storing a display control program that controls displaying of a page image on a changeable to a plurality of states including a folded state in which the display is folded along a boundary between a first display area and a second display area and the first display area and the second display area face in opposite directions and an unfolded state in which the first display area and the second display area face in a same direction without the display being folded along the boundary; (Par 13 of Sirpal: computer readable medium including hard disk, etc.; Par. 258: method executed as computer-executable instructions by computer system, encoded on computer readable medium; Par. 16: display includes one or more screens used to display an output of a computer to a user; Figs. 1A and 1H-1J show display areas facing in opposite directions; Fig. 1B and 6C show display areas facing same direction without fold; Par. 157: screens having different functionalities depending on relative positions of screens 104 and 108; Par. 161: position sensors determine device position, used to trigger displaying information on screens; Par. 172: processor implementing functions of device).
The display control program further performs the same functions as the processor of claim 1, and as such, claim 9 is further rejected based on the same rationale as claim 1 set forth above. 
Regarding claim 3, Sirpal further discloses: 
The processor selectively executes, according to whether the first page image is in portrait orientation or in landscape orientation, (Par. 18 of Sirpal: display orientation including portrait and landscape; Par. 20: user action as gesture includes changing device orientation; Par. 161: functionality based on orientations of device) 
one of a first mode in which the first display state and the second display state are switched in response to the user changing the state of  the display between the folded state and the unfolded state and (Par. 164 of Sirpal: sensors generate signal indicating screens are angled to each other, and accelerometer generates signal indicating device has been placed so edge of screens are substantially horizontal, where signals can be used in combination to generate events that trigger changes in display of information on screens 104 and 108)

The processor displays the first page image on the display in the first display state so that the first page image has a larger size than in the third display state (Figs. 6I  and 6J show image displayed across screens in unfolded state, Par. 244: while the device 100 is in an open portrait state 320, the device 100 may be configured to present a single continuous image across both touch sensitive displays 110, 114)
Cha discloses: 
a second mode in which the second display state and a third display state in which the first page image and the second page image are displayed on the first display area and the second display area while the display being in the unfolded state are switched in response to the user changing the state of the display between the folded state and the unfolded state (Figs. 10A and 10C of Cha: images 1011 and 1012 displayed; Col. 6, lines 6-20: shape analysis program senses folded deformation, and automatically correct display position and size of contents)
The processor displays the first page image on the display in the first display state so that the first page image has a larger size than in the third display state (Fig. 10C of Cha shows figure 1011 as larger than in Fig. 10C)
Both Sirpal and Cha are directed to electronic control of foldable displays.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, and with a reasonable expectation of success, to modify the display device for orientating display screens based on the orientation and state of a foldable display device as provided by Sirpal, with the technique for adjusting the images displayed between display areas as provided by Cha, using known electronic interfacing and programming techniques.  The modification merely applies a known technique for rearranging displayed images on a foldable display device to a known foldable display device ready for improvement to yield predictable results of rearranging images between folded display areas.  Furthermore, the modification results in an improved display of data by ensuring better use of the multiple display areas on limited screen resource space, and allowing improved user experience by ensuring that images continue to be displayed properly and in a viewable format before and after changing the fold state of the device. 
Regarding claim 4, Sirpal further discloses: 
When the display is in the second display state with the boundary being in horizontal orientation, the processor displays one of the first page image and the second page image in one of the first display area and the second display area, rotates other one of the first page image and the second page image through 180 degrees in another of the first display area and the second display area, and displays the other one of the first page image and the second page image at a position at which the other one of the first page image and the second page image coincides with the one of the first page image and the second page image (Figs. 6A and 6B and Par. 225 of Sirpal: determine state of environment for device including orientation of device and whether device 100 is open or closed; Paras. 236-237: two different outputs in a first state, where device 100 being in a closed portrait state 305 where data is displayed on primary screen 104 in first portrait configuration – Fig. 6A- and device still in closed portrait state 305 displaying display 114 in second portrait configuration 608 – Fig. 6B; Fig. 6F and Par. 242: landscape configuration where data displayed simultaneously on both primary screen 104 and secondary screen 108, and may transition to any other state;  Figs. 6G and 6H and Par. 243 of Sirpal: easel state 312 where both 618 and 620 are presented simultaneously, identical landscape output as 612 and 616, but showing “E1” reversed from direction as “E2”; Paras. 13 and 172: processor for execution of functions)

Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sirpal et al. (US 2012/0214552 A1) in view of Cha et al. (US 9,785,232 B2) and in further view of Upson et al. (US 8,847,991 B1) and MacDougall et al. (US 2010/0066763 A1)
Regarding claim 2, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein.  Further regarding claim 2, Sirpal modified by Cha further discloses: 
Wherein in displaying the first page image, the second page image, or both on the display in the unfolded state, (Par. 189 of Sirpal: open state where primary screen 104 and secondary screen 108 are generally on the same plane)
In a first case in which images to be displayed are in portrait orientation and the display is in horizontal orientation, the processor displays the first page image and the second page image on the display so that the first page image and the second page image are arranged horizontally (Fig. 6C of Sirpal shows device in unfolded state with display arranged horizontally and images PD1 and PD2 showing on each screen; Par. 239: dual portrait output, presenting first and second windows each on display 110 and 114 – Fig. 6C)

in a third case in which images to be displayed are in landscape orientation and the display is in vertical orientation, the processor displays the first page image and the second page image on the display so that the first page image and the second page image are arranged vertically (Fig. 6F and Par. 242 of Sirpal: landscape configuration with data displayed simultaneously on both primary screen 104 and secondary screen 108, presenting first data in first landscape configuration and second data in second landscape configuration)

Upson discloses: 
In a first case in which images to be displayed are in portrait orientation and the display is in horizontal orientation, the processor displays the first page image and the second page image on the display section so that the first page image and the second page image are arranged horizontally, (Fig. 1B of Upson, further discussed in Col. 3, lines 26-46 and Col. 4, lines 30-53: pages reduced in size and reproduced in left and right side as shown in Fig. 1B; Col. 2, lines 42-51 of Upson: processing circuitry inside the electronic device 100 such as a processor)
In a second case in which an image to be displayed is in portrait orientation and the display is in vertical orientation, the processor displays the first page image or the second page image on the display so that the first page image or the second page image has a larger size than in the first case, (Fig. 1A of Upson, further discussed in Col. 3, lines 26-46 and Col. 4, lines 30-53)
Sirpal and Upson are directed to inventions for changing the orientation of displayed images based on an orientation of the device.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, and with a reasonable expectation of success, to modify the display device for orientating display screens based on the orientation and state of a foldable display device as provided by Sirpal, including the technique for adjusting the images displayed between display areas as provided by Cha, with the technique for adjusting landscape orientated display regions based on changes in device orientation as provided by Upson, , using known electronic interfacing and programming techniques. The modification results in an improved display system by allowing for additional types of common aspect ratios for laying out images on a limited screen and better utilizing the available screen 
MacDougall discloses:
In a third case in which images to be displayed are in landscape orientation and the display is in vertical orientation, the processor displays the first page image and the second page image on the display section so that the first page image and the second page image are arranged vertically, and (Figs. 7A-7B and Paras. 93-94 of MacDougall: items displayed on display of portable electronic device depending on whether display of portable electronic device is in landscape orientation or portrait orientation, and when displayed element is oriented such that the top and bottom of the displayed element are substantially aligned with the longer edges of the display, the displayed element may be 20 said to be displayed in a landscape orientation. Similarly, when a displayed element is oriented such that the top and bottom of the displayed element are substantially aligned with the shorter edges of the display, the displayed element may be said to be displayed in a portrait orientation; Fig. 7B and Par. 78: display portion of video 702 shown on top in landscape orientation when device is in portrait orientation relative to user and control section 706 displayed at bottom)
In a fourth case in which an image to be displayed is in landscape orientation and the display section is in horizontal orientation, the processor displays the first page image or the second page image on the display section so that the first page image or the second page image has a larger size than in the third case. (Fig. 7A and Par. 98 of MacDougall: medial player arranges item depending on orientation of device display, where Fig. 7A shows video section, in landscape orientation, occupying all of the display)
Sirpal, Cha, Upson and MacDougall are directed to inventions for changing the orientation of displayed images based on an orientation of the device.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, and with a reasonable expectation of success, to modify the display device for orientating display screens based on the orientation and state of a foldable display device as provided by Sirpal, including the technique for adjusting the images displayed between display areas as provided by Cha, with the technique for adjusting landscape orientated display regions based on changes in device orientation as provided by Upson, with the additional technique for adjusting landscape orientated display regions based on changes in device orientation as provided by MacDougall, using known electronic interfacing and programming techniques. The modification results in an improved display system by allowing for additional types of common aspect ratios for laying out images on a limited screen and better utilizing the available screen space for a more efficient consumption of limited computer resources, while also allowing for additional presentation of data based on user preferences.
Regarding claim 5, Sirpal modified by Cha, Upson and MacDougall further discloses:
The processor does not display the second page image when the display is in the first display state (Par. 189 of Sirpal: open state where primary screen 104 and secondary screen 108 are generally on the same plane; Figs. 6I and 6J show image displayed across screens in unfolded state, Par. 244: while the device 100 is in an open portrait state 320, the device 100 may be configured to present a single continuous image across both touch sensitive displays 110, 114)


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sirpal et al. (US 2012/0214552 A1) in view of Cha et al. (US 9,785,232 B2), Upson et al. (US 8,847,991 B1) and MacDougall et al. (US 2010/0066763 A1) and in further view of Sasajima et al. (US 2017/0053195 A1)
Regarding claim 8, the limitations included from claim 2 are rejected based on the same rationale as claim 2 set forth above and incorporated herein.  Further regarding claim 8, Sirpal modified by Cha further discloses: 
the processor decides which of the first to the fourth cases holds depending on whether the display is in horizontal orientation or vertical orientation (Par. 157 of Sirpal: screens having different functionalities depending on relative positions of screens 104 and 108; Par. 161: position sensors determine device position, used to trigger displaying information on screens; Par. 172: processor implementing functions of device)
MacDougall discloses:
the processor decides which of the first to the fourth cases holds depending on whether the first page image is in portrait orientation or in landscape orientation and whether the display is in horizontal orientation or vertical orientation  (Figs. 7A-7B and Paras. 93-94 of MacDougall: items displayed on display of portable electronic device depending on whether display of portable electronic device is in landscape orientation or portrait orientation, and when displayed element is oriented such that the top and bottom of the displayed element are substantially aligned with the longer edges of the display, the displayed element may be 20 said to be displayed in a landscape orientation. Similarly, when a displayed element is oriented such that the top and bottom of the displayed element are substantially aligned with the shorter edges of the display, the displayed element may be said to be displayed in a portrait orientation; Fig. 7B and Par. 78: display portion of video 702 shown on top in landscape orientation when device is in portrait orientation relative to user and control section 706 displayed at bottom)
Sirpal, Cha, Upson and MacDougall are directed to inventions for changing the orientation of displayed images based on an orientation of the device.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, and with a reasonable expectation of success, to modify the display device for orientating display screens based on the orientation and state of a foldable display device as provided by Sirpal, including the technique for adjusting the images displayed between display areas as provided by Cha, with the technique for adjusting landscape orientated display regions based on changes in device orientation as provided by Upson, with the additional technique for adjusting landscape orientated display regions based on changes in device orientation as provided by MacDougall, using known electronic interfacing and programming techniques. The modification results in an improved display system by allowing for additional types of common aspect ratios for laying out images on a limited screen and better utilizing the available screen space for a more efficient consumption of limited computer resources, while also allowing for additional presentation of data based on user preferences.
	Sirpal does not explicitly disclose the state of a first page orientated in a longitudinal direction that is different from that of the second page as a single display state.  Examiner notes that the language is merely a state and not a determination, i.e. not based on a determination that the first page is orientated as such.
Sasajima discloses: 
When the first page is oriented in a longitudinal direction that is different from that of the second page, (Par. 107: input for rotating paper image, capable of displaying image in landscape or portrait orientation; Par. 129: “the embodiment of the present disclosure is capable of arraying and displaying: a file created by word processing software, a file by illustration software, a file by spreadsheet software, a photo data file, etc., in portrait orientation; and simultaneously individual pages contained in each of the files in landscape orientation, on in a single screen”; Note Fig. 39 and Para. 181 discusses rotation of printer page, changing orientation of pages relative to printer page, i.e. rotation of display element other than first and second page; Figs. 44-45 and Par. 193-194: layout templates including arranging print pages in landscape and portrait orientation, including one print page in portrait and a second in landscape – also Figs. 48-49 and 51-52 shows display of multiple pages at different orientations)
Sirpal, Cha and Sasajima are directed to graphical user interfaces for processing the orientation of displaying images.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, and with a reasonable expectation of success, to modify the display device for orientating display screens based on the orientation and state of a foldable display device as provided by Sirpal, including the technique for adjusting the images displayed between display areas as provided by Cha, adjusting landscape orientated display regions based on changes in device orientation as provided by Upson, and the technique for adjusting landscape orientated display regions based on changes in device orientation as provided by MacDougall with the technique for laying out multiple images in different well-known orientations for display as provided by Sasajima, using known electronic interfacing and programming techniques. The modification merely combines known technique for displaying .  
 
Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Upson et al. (US 8,847,991 B1) in view of Sasajima et al. (US 2017/0053195 A1).
Regarding claim 10, Upson discloses: 
A non-transitory computer-readable storage medium storing a display control program that controls displaying of a page image on a display, wherein the display control program determines orientation of the display (Abstract of Upson: apparatus including electronic display region; Col. 2, lines 42-51: processing circuitry inside the electronic device 100 such as a processor;  Col. 4, lines 19-29: controller or software embodied on controller selects image 104 for display in response to shifting display 101 from portrait mode to landscape mode; Col. 7, lines 15-37: computing device 400 including components of electronic device 100 and 300, including processor for executing instructions)
Displays a first page image representing a first page and a second page image representing a second page, and (Figs. 1B and 3B and Col. 6, line 56 to Col. 7, line 14 of Upson: first image 102 displayed in left portion 326 and second image 104 displayed in right portion 328)
Wherein the first page image is orientated in a longitudinal direction (Figs. 1A and 1B and Col. 3, lines 26-46 of Upson: electronic device 101 in portrait mode when length of electronic device 101 is vertical axis and width is horizontal axis, with first image 102 displayed – see Fig. 1A – and where electronic display 101 may be physically rotated so it can be viewed in a landscape mode in which width of electronic display 101 is vertical axis and length is horizontal axis – Fig. 1B, showing display of first image 102 in portrait mode; Col. 4, lines 30-53: when display 101 shifts from portrait mode to landscape mode, first image rotated ninety degrees, the perimeter dimensions reduced in size by inverse of square root of two and reproduced in the left half 106 of display such that first image has same aspect ratio or proportions in left half 106 of display 101 in landscape mode as when displayed in entire display 101 portrait mode – i.e. displayed based on orientation of page and orientation of display section)
Upson does not explicitly disclose first page image is orientated in a longitudinal direction that is different from that of the second page image.  
	Sasajima discloses: 
	the first page image is orientated in a longitudinal direction that is different from that of the second page image, (Par. 107: input for rotating paper image, capable of displaying image in landscape or portrait orientation; Par. 129: “the embodiment of the present disclosure is capable of arraying and displaying: a file created by word processing software, a file by illustration software, a file by spreadsheet software, a photo data file, etc., in portrait orientation; and simultaneously individual pages contained in each of the files in landscape orientation, on in a single screen”; Note Fig. 39 and Para. 181 discusses rotation of printer page, changing orientation of pages relative to printer page, i.e. rotation of display element other than first and second page; Figs. 44-45 and Par. 193-194: layout templates including arranging print pages in landscape and portrait orientation, including one print page in portrait and a second in landscape – also Figs. 48-49 and 51-52 shows display of multiple pages at different orientations)
Both Upson and Sasajima are directed to graphical user interfaces for processing the orientation of displaying multiple images.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made, and with a reasonable expectation of success, to modify the display device providing control over the display of multiple images based on user input as provided by Upson, with the technique for laying out multiple images in different well-known orientations for display as provided by Sasajima, using known electronic interfacing and programming techniques. The modification merely combines known technique for displaying images together with different orientations to a user interface for displaying images based on orientation according to known interfacing and programming techniques, to yield predictable results of having both landscape and portrait displays of images on the user interface.  Furthermore, modification is merely substituting one known image orientation for another to obtain predictable results for providing both landscape and portrait orientations for displayed images, and also provides an improved user interface for viewing multiple images by ensuring 
Regarding claim 13, Upson discloses: 
A display apparatus, (Abstract of Upson: apparatus including electronic display region) comprising:
A processor that determines orientation of the display (Col. 2, lines 42-51 of Upson: processing circuitry inside the electronic device 100 such as a processor;  Col. 4, lines 19-29: controller or software embodied on controller selects image 104 for display in response to shifting display 101 from portrait mode to landscape mode; Col. 7, lines 15-37: computing device 400 including components of electronic device 100 and 300, including processor for executing instructions) and displays a first page image representing a first page and a second page image representing a second page, (Figs. 1B and 3B and Col. 6, line 56 to Col. 7, line 14 of Upson: first image 102 displayed in left portion 326 and second image 104 displayed in right portion 328)
When the first page image is orientated in a longitudinal direction(Figs. 1A and 1B and Col. 3, lines 26-46 of Upson: electronic device 101 in portrait mode when length of electronic device 101 is vertical axis and width is horizontal axis, with first image 102 displayed – see Fig. 1A – and where electronic display 101 may be physically rotated so it can be viewed in a landscape mode in which width of electronic display 101 is vertical axis and length is horizontal axis – Fig. 1B, showing display of first image 102 in portrait mode; Col. 4, lines 30-53: when display 101 shifts from portrait mode to landscape mode, first image rotated ninety degrees, the perimeter dimensions reduced in size by inverse of square root of two and reproduced in the left half 106 of display such that first image has same aspect ratio or proportions in left half 106 of display 101 in landscape mode as when displayed in entire display 101 portrait mode – i.e. displayed based on orientation of page and orientation of display section)
	Upson does not explicitly disclose first page image is orientated in a longitudinal direction that is different from that of the second page image.  
	Sasajima discloses: 
	the first page image is orientated in a longitudinal direction that is different from that of the second page image, (Par. 107: input for rotating paper image, capable of displaying image in landscape or portrait orientation; Par. 129: “the embodiment of the present disclosure is capable of arraying and displaying: a file created by word processing software, a file by illustration software, a file by spreadsheet software, a photo data file, etc., in portrait orientation; and simultaneously individual pages contained in each of the files in landscape orientation, on in a single screen”; Note Fig. 39 and Para. 181 discusses rotation of printer page, changing orientation of pages relative to printer page, i.e. rotation of display element other than first and second page; Figs. 44-45 and Par. 193-194: layout templates including arranging print pages in landscape and portrait orientation, including one print page in portrait and a second in landscape – also Figs. 48-49 and 51-52 shows display of multiple pages at different orientations)
Both Upson and Sasajima are directed to graphical user interfaces for processing the orientation of displaying multiple images.  It would have been obvious to one of ordinary skill in Upson, with the technique for laying out multiple images in different well-known orientations for display as provided by Sasajima, using known electronic interfacing and programming techniques. The modification merely combines known technique for displaying images together with different orientations to a user interface for displaying images based on orientation according to known interfacing and programming techniques, to yield predictable results of having both landscape and portrait displays of images on the user interface.  Furthermore, modification is merely substituting one known image orientation for another to obtain predictable results for providing both landscape and portrait orientations for displayed images, and also provides an improved user interface for viewing multiple images by ensuring the proper orientation for display while also allowing for differences between pages, common to images or documents for display.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ozawa et al. (US 2010/0026719 A1) discloses controlling the display of a device using a rotation input where the display is rotated clockwise through 360 degrees in a same plane (Figs. 9A and 9B and Paras. 175-178 of Ozawa discloses user rotating the image device 360 degrees in a single plane of rotation, such that the rotation operation switches the display on the screen of the device).  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616